     Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 1 of 10 PageID #: 1




 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Shanie Holman, individually and on behalf of all others
 similarly situated;                                                   Civil Action No: 1:21-cv-3578
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 American Coradius International LLC

                                       Defendant.


       Plaintiff Shanie Holman (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendant American

Coradius International LLC (hereinafter “Defendant” or “ACI”), individually and on behalf of a

class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

                                                                                                  1
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 2 of 10 PageID #: 2




collection of debts’ does not require ‘misrepresentation or other abusive debt collection

practices.’” 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.



                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to this claim occurred.



                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act (“FDCPA”), and

   6.      Plaintiff is seeking damages and declaratory relief.
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 3 of 10 PageID #: 3




                                           PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Queens.

   8.      Defendant American Coradius International LLC is a “debt collector” as the phrase

is defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 2420 Sweet

Home Road, Suite 150, Amherst, NY 14228.

   9.      Upon information and belief, Defendant ACI is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.


                                    CLASS ALLEGATIONS
   10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   11.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant ACI sent a collection letter attempting to collect a consumer

               debt;

           c. that failed to properly identify and name the original creditor to whom the debt

               was allegedly owed;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   12.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   13.     Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 4 of 10 PageID #: 4




families, and legal counsel for all parties to this action, and all members of their immediate

families.

   14.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e.

   15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   16.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants’ written communications to consumers, in the forms

               attached as Exhibit A violate 15 USC §l692e.
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 5 of 10 PageID #: 5




           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Class have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff have no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 6 of 10 PageID #: 6




                                    FACTUAL ALLEGATIONS

   19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   20.     Some time prior to June 25, 2020, an obligation was allegedly incurred by Plaintiff.

   21.     The alleged obligation arose out of a transaction in which money, property, insurance

or services which were the subject of the transactions were primarily for personal, family or

household purposes.

   22.     The alleged obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

   23.     Defendant ACI was contracted to collect the alleged debt.

   24.     Defendant ACI collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                              Violation – June 25, 2020 Collection Letter

   25.     On or about June 25, 2020, Defendant ACI sent Plaintiff a collection letter (the

“Letter”) regarding the alleged debt. See Exhibit A.

   26.     The Letter states that both the original creditor and current creditor of the alleged

debt is Ally Financial Inc.

   27.     Upon information and belief, the original creditor for the alleged debt was not Ally

Financial Inc.

   28.     This incorrect designation of Ally Financial Inc. as the original creditor is misleading

and deceptive.

   29.     Stating, incorrect information in the Letter is false and deceptive.
  Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 7 of 10 PageID #: 7




    30.       Plaintiff was therefore unable to evaluate if this alleged debt was her debt, and cannot

properly evaluate the demand for payment or how to address it.

    31.       Defendant’s actions caused Plaintiff to suspect there was fraud involved with this

collection or at least that it was questionable.

    32.       The Letter materially misled Plaintiff as to the origin of the debt.

    33.       Because of the false information, Plaintiff did not understand the letter and was

therefore prevented from acting.

    34.       The Letter is therefore false, misleading, unfair, illegal, unconscionable, and

deceptive.

    35.       Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

    36.       Because of the Letter, Plaintiff expended time, money, and effort in determining the

proper course of action.

    37.       In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

    38.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

    39.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularize harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right to not be misled or treated unfairly with respect to any

action for the collection of any consumer debt.

    40.       As a result of Defendant’s deceptive misleading and false debt collection practices,

Plaintiff has been damaged.
   Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 8 of 10 PageID #: 8




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

     43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     44.     Defendants violated said section by falsely representing the original creditor of the

  alleged debt, in violation of §1692e, and §1692e (10).

     45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

  statutory damages, costs and attorney’s fees.


                             COUNT II
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

     46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     47.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

  towards the Plaintiff violation various provision of the FDCPA, including but not limited to, 15

  U.S.C. §1692f.

     48.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.
     Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 9 of 10 PageID #: 9




       49.     Defendant violated this section by unfairly and unconscionably collecting the alleged

   debt, as described above.

       50.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f, et seq. of the FDCPA, and Plaintiff is entitled to actual damages,

   statutory damages, costs and attorney’s fees.


                                 DEMAND FOR TRIAL BY JURY

       51.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Shanie Holman, individually and on behalf of all others similarly

situated, demands judgment from Defendant ACI as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.
Case 1:21-cv-03578 Document 1 Filed 06/24/21 Page 10 of 10 PageID #: 10




  Dated: Flushing, New York
         June 24, 2021

                                            /s/ Uri Horowitz
                                            By: Uri Horowitz, Esq.
                                            Horowitz Law, PLLC
                                            14441 70th Road
                                            Flushing, NY 11367
                                            Phone: (718) 705-8700
                                            Fax: (718) 705-8705
                                            Attorneys For Plaintiff
